Title: Enclosure B: [Statement of the Interest Due on the Private Dutch Loans], [1 September 1790]
From: Stretch, Joseph,Register’s Office
To: 


[New York, September 1, 1790]

A Statement of the Interest becoming due on the Private Dutch Loans in the Year 1791.


Florins
Florins


1791 February 1st: One Year’s Interest on the second Loan
2,000 000. @ 4 ⅌ Cent
80.000.


  “   June 1st: do. on the first
5,000.000.  5 ⅌  “
250.000.


  “     “   “  do. on the third
1,000 000.  5 ⅌  “
50.000.


  “     “   “  do. on the fourth
1 000.000.  5 ⅌  “
50 000.


By the terms of the Loan for 2.000.000. Florins, certain premiums were agreed to be paid to the Subscribers, but at the option of the United States, whether in ready money as they became due, or with an yearly Interest threon, and an additional Gratuity at the several Periods affixed for the redemption of the Loan. The Premium payable first February 1791 is
 90.000.


Equal to 208,000 Dollars.
Florins
520.000.


Treasury Department   Registers Office Septem: 1st: 1790. Jos: Nourse Register


In addition to the above Statement it may be observed that the United States are indebted to the Farmers General of France upon a particular Contract.






Livres S Drs:



Principal
846.770.14. 5

156.809.30/100ths.


Interest thereon to 31st: Decem: 1791

116.756.60/100th. 


Dollars

273.565.90/100   






Register’s Office 11th: Septr: 1790.   The above are extracted from the Records of this Office for the Register Jos: Stretch


